DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	 Claims 1-2, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gabka (US 2015/0374047). Gabka discloses a wrap for foot (14) including a band (12) sized to be wrapped around the toes and the Metatarsophalangeal (MTP) joint area of user's foot with the band (12) having a mid-section and end sections, subparagraph 31 and as shown in figures 1 and 3. The end sections (32) on the band have a rectangular shape are identical being attachable by hook and loop material, subparagraph 35 and as shown in figure 3. Further, the wrap with the mid-section is placed under the front part of the foot, perpendicular to the foot, after which the end sections are crossed at the top of the foot to cover the toes and the Metatarsophalangeal (MTP) joint area of user's foot as shown in figure 1 and after which the shoe (16) is put on leaving the end sections of the wrap outside the shoe to Application/Control Number: 16/641,651 Page 3 Art Unit: 3732 be otherwise arranged as shown in figures 6 and 7. The band defines parameters of a body width (40) wherein said mid-section has a width between ¾ in to 2 inch and a length of 5 to 13 inches, subparagraph 38. 


It would have been obvious to one skilled in the art before the effective date of the claimed invention that the body width of band of Gabka through routine experimentation can have but not limited to approximately half the length of the foot and a length of at least the circumference of the Metatarsophalangeal (MTP) joint area of the foot, etc. depending on the required compression or particular application thereof.  


3.	Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabka in view of Stansell (US 1,594,908). Gabka disclose the invention as set forth above showing end sections having triangles and not being identical. Stansell discloses a wrap with a band having end sections having triangles and not being identical as shown in figure 2. 
It would have been obvious to one skilled in the art before the effective date of the claimed invention that the detachable band of Gabka can have end sections having triangles Application/Control Number: 16/641,651 Page 4 Art Unit: 3732 and not being identical as taught by Stansell as an alternative but equivalent means of fastening as known in the art. With regard to claims 4-7, it would have been obvious to one skilled in the art before the effective date of the claimed invention that the detachable band of Gabka when viewed with Stansell can have end sections being but not limited to trapezoids, ovals, triangular shaped with wavy edge, etc. or combination connections thereof that defines a decorative pattern to be shown partially outside when the shoe is worn or as required for an end use thereof


Response to Arguments
4.	The arguments filed on November 2, 2021 have been considered. In view of such pending claims 1-9 and 11 in this office action have been made FINAL. The Applicant argues that the prior art of Gabka ‘047 discloses a narrow band that is not sized to be wrapped around the toes of the foot and only covers Metatarsophalangeal (MTP) joint area, the band does not have mid-section and end sections intended to be tied outside the shoe, the band is not sized to be crossed at the top of the foot that is covered by a shoe while leaving end sections outside, and not disclose a specific wrapping technique to protect the feet. 
	The examiner respectfully disagrees since the band of Gabka ‘047 defines an edge being sized to be wrapped around the toes of the foot and at least circumference of the Metatarsophalangeal (MTP) joint area defining mid-section and end sections (32), subparagraph 35 and as shown in figures 1 and 3. Also, the band of Gabka ‘047 is crossed at the top of the foot to cover the toes and Metatarsophalangeal (MTP) joint area after which the shoe is worn while leaving the end sections of the band outside/exposed to be otherwise arranged as shown in figures 6 and 7 and the recitation in claim 11 of “the end sections of the wrap outside to be decoratively tied” in the alternative language is not positively claimed.

	Furthermore, the Applicant argues that the present invention discloses a wrapping method as outlined on page 4 of the reply filed on 11/2/21 but these steps are not presented in the method  claim 11 as filed in pre-amendment on 2/25/20. The method claim 11 of wrapping the band/wrap is met by Gabka ‘047 as discussed above. It is noted that the end sections as recited in the claims are met by the band/wrap of Gabka ‘047 and it is obvious to one skilled in the art that end 


sections can be modified with alternative but equivalent fastening means of triangles and not being identical when viewed with Stansell ‘908 as shown in figure 2. Also, the ends sections as recited in the claims and argued are not “free ends” as shown in Applicant’s figures 6-8 and therefore structurally met by the prior art of Gabka ‘047 disclosing ends sections (32) having rectangular shape being releasably fastened by hook and loop material.   

	In conclusion, Applicant argument on page 2, point 3 that “the ends of said band described by Gabka are sewn or otherwise attached to form a tight fitting loop around the joint of the foot” has met the claim limitation as filed and are rejected with regard to claims 1-9 and method claim 11 since the “decorative tied” step is in alternative language is not positively claimed.  
Additionally, on page 5 of the reply filed on 11/2/21 it appears the Applicant is making a 

declaration/affidavit not being in the right format as per 37 CFR 1.130(a) has been noted and 

considered.    
 

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 


the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

however, will the statutory period for reply expire later than SIX MONTHS from the mailing 

date of this final action. 




6.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PTO-892 discloses a wrap/band worn about the foot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993. The examiner can normally be reached Monday-Thursday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





February 18. 2022						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732